Citation Nr: 1455229	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  09-38 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a disability of the toes of the right foot.

2.  Entitlement to service connection for a disability of the toes of the left foot.

3.  Entitlement to service connection for a disability of the right hand.

4.  Entitlement to an initial disability evaluation in excess of 10 percent for a lumbar spine disability.

5.  Entitlement to an initial disability evaluation in excess of 10 percent for a cervical spine disability, diagnosed as torticollis and trapezius spasm.

6.  Entitlement to an initial compensable disability evaluation for right knee patellofemoral syndrome prior to February 26, 2013, and in excess of 10 percent thereafter.

7.  Entitlement to an initial compensable disability evaluation for left knee patellofemoral syndrome prior to February 26, 2013, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 2001 to June 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2006, November 2006, September 2007, and April 2008 rating decisions by Regional Offices (ROs) of the United States Department of Veterans Affairs (VA).

The RO granted service connection for lumbar and cervical spine disabilities in March 2006, and assigned initial 10 percent evaluations for each; the RO also denied service connection for left and right knee disabilities.  In November 2006, the RO denied service connection for a right hand disability.  The Veteran filed a March 2007 notice of disagreement (NOD) with these decisions, and in September 2007 the RO issued a statement of the case with regard to the spine and hand issues.  The RO also granted service connection for noncompensable left and right knee disabilities by way of the September 2007 rating decision.  

A few days later, the RO received a communication from the Veteran referencing each of these matters; although the RO considered this to be a new claim for increased ratings, or to reopen the previously denied right hand claim, the Board finds that such must be accepted as a substantive appeal with regard to the spine and hand claims, and as an NOD with regard to the knees.  Accordingly, the evaluation claims are considered to be on appeal from the initially assigned evaluations in March 2006 and September 2007, covering the entirety of the appeal period, from the day following service separation to the present.  As for the right hand, the initial denial never became final due to the timely filing of an NOD, and the issue is recharacterized to reflect such; no new and material evidence is required for reopening.

Service connection for disabilities of the toes of the left and right feet was denied in the April 2008 decision.  Further during the processing of the appeal, the RO in March 2014 granted increased 10 percent evaluations for left and right knee disabilities, effective February 26, 2013.  The Veteran has clearly expressed his desire to continue the appeal for a higher evaluation for both rating stages.

The Veteran testified at a hearing held before the undersigned at the Board's Washington, DC, offices in July 2014.  A transcript of the hearing is associated with the record.  At that time, the Veteran raised the issue of entitlement to special monthly compensation (SMC) due to the need for the regular aid and attendance of another (A&A).  This matter has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction, and the matter is referred to the AOJ for appropriate action.

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The claims file reflects that the Veteran has relocated several times since his separation from service, and he stated at the July 2014 Board hearing that he had been treated at VA facilities in a number of places.  It does not appear that records from each of the identified locations (Palo Alto, CA; San Francisco, CA; Philadelphia, PA; and Washington, DC (the parent facility for the Fort Belvoir, VA, clinic) have been associated with the claims file; only records from Palo Alto have been reliably obtained.  The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

The Veteran has also reported that he applied for, and was denied, Social Security Administration (SSA) disability benefits.  Although he indicated that the denial was based on a lack of qualifying quarters of employment or age, it is possible that SSA records regarding that decision could be relevant to the VA appeals.  Appropriate actions must be taken on appeal to secure the SSA records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file complete and/or updated VA treatment records from the VA medical centers in Palo Alto, CA; San Francisco, CA; Philadelphia, PA; and Washington, DC; and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

2.  Contact SSA and request copies of all decisions regarding the Veteran's entitlement to disability or supplemental income benefits, as well as all documentation considered in connection therewith.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development, to include provision of updated examinations or securing of nexus opinions, if indicated by the above.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




